

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.


Exhibit 10.20


Execution Version








FIRST AMENDMENT TO


AMENDED AND RESTATED CO-DEVELOPMENT, CO-PROMOTE AND PROFIT SHARE AGREEMENT




By and Between




BLUEBIRD BIO, INC.




and




CELGENE CORPORATION




and




CELGENE EUROPEAN INVESTMENT COMPANY LLC






Dated as of May 8, 2020


1


--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.


FIRST AMENDMENT TO CCPS AGREEMENT


        This First Amendment to Amended and Restated Co-Development, Co-Promote
and Profit Share Agreement (this “First Amendment”) is entered into as of May 8,
2020 (the “First Amendment Effective Date”) by and between bluebird bio, Inc., a
Delaware corporation having its principal place of business at 60 Binney Street,
Cambridge, MA 02142 (“Bluebird”) and Celgene Corporation, Inc., a corporation
organized under the laws of Delaware and having a principal place of business at
86 Morris Avenue, Summit, NJ 07901 (“Celgene Corp”), with respect to all rights
and obligations under the CCPS Agreement (as defined below) in the United States
(subject to Section 18.18 of the CCPS Agreement), and Celgene European
Investment Company LLC, a limited liability company organized under the laws of
Delaware and having a principal place of business at Route de Perreux 1, 2017
Boudry, Switzerland, with respect to all rights and obligations under the CCPS
Agreement outside of the United States (subject to Section 18.18 of the CCPS
Agreement) (“Celgene Europe” and together with Celgene Corp, “Celgene”). Celgene
and Bluebird are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. Capitalized terms not defined herein shall have
the meaning provided in the CCPS Agreement, and if not defined in the CCPS
Agreement, in the Master Collaboration Agreement.


BACKGROUND


WHEREAS, the Parties have entered into an Amended and Restated Co-Development,
Co-Promote and Profit Share Agreement dated March 26, 2018 (the “CCPS
Agreement”);


WHEREAS, the Parties wish to amend the CCPS Agreement with respect to the
Manufacture and Supply of Vectors, payments and royalties outside of the U.S.,
and exclusivity in accordance with the terms and conditions set forth below.


NOW THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this First Amendment, the
Parties agree as follows:


ARTICLE 1
Definitions
1.1 New Definitions. The following definitions are hereby added to Article 1 of
the CCPS Agreement:
1.58 “Adherent Vector” means Vector manufactured utilizing the [***] systems
process for incorporation into Elected Candidate and Licensed Products for
Development and Commercialization thereof.
1.59 “Suspension Transition Plan” has the meaning set forth in Section
7.4(c)(i).
1.60 “Suspension Vector” means Vector manufactured utilizing [***] for
incorporation into Elected Candidate and Licensed Products for Development and
Commercialization thereof.
1.61 “Suspension Vector Supplies” means supplies of Suspension Vectors and
associated Payloads Manufactured for incorporation into Elected Candidate and
Licensed Products for Development or Commercialization thereof.
1.62 “Vector” means recombinant lentiviral agent(s) (including all components
therein other than Payloads) for gene therapy intended to deliver a nucleotide
sequence, including those recombinant viral agent(s) (including all components
therein other than Payloads) for any Elected Candidate or
1

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
Licensed Product. For avoidance of doubt, Vectors do not include Payloads.
“Vectors” refer to both Adherent Vectors and Suspension Vectors.”
1.2 Amendment to the Definitions Table. The definitions table following Section
1.57 of the CCPS Agreement is hereby amended by adding the following additional
definitions to the table:


Defined Terms
Location in the CCPS Agreement (as amended by the First Amendment)
Adherent Vector
Section 1.58
Aldevron
Section 7.4(c)(viii)
Brammer
Section 7.4(b)(i)
Brammer Agreement
Section 7.4(b)(i)
Clinical Data
Section 15
Eurogentec
Section 7.4(c)(viii)
First Amendment Effective Date
First Amendment, Introduction
Independent Target Antigen Program
Section 10.4(a)
Manufacturing and Supply Agreement
Section 7.4(c)(ii)
Suspension Transition Plan
Section 1.59
Suspension Vector
Section 1.60
Suspension Vector Supplies
Section 1.61
Transaction Agreements
First Amendment, Section 2.2
Transition Period
Section 7.4(b)(ii)
Transition Plan
Section 7.4(b)(ii)
Vector
Section 1.62





1.3 Amendment to the Definitions Table. The definitions table following Section
1.57 is hereby amended by deleting the following definitions from the table:
2

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
Defined Terms
Location
Biosimilar Product
Section 1.4
Business Acquisition
Section 10.4
Business Party
Section 10.4
Business Program
Section 10.4
Milestone Event
Section 11.2(a)
Milestone Payment
Section 11.2(a)
Worldwide Commercialization Plan
Section 1.56





1.4 Amendment of Existing Definitions. Article 1 of the CCPS Agreement is hereby
amended as follows:
(a) The definition of “Biosimilar Product” is hereby amended by deleting the
existing text and replacing it with the following text:
“1.4 [Reserved].”
(b) The definition of “Licensed Product” is hereby amended by deleting the
existing text and replacing it with the following text:
“1.34 “Licensed Product” means any product that constitutes or incorporates an
Elected Candidate (including all modified and improved versions thereof), in all
forms, presentations, and formulations (including manner of delivery and
dosage).”
(c) The definition of “Worldwide Commercialization Plan” is hereby amended by
deleting the existing text and replacing it with the following text:
“1.56 [Reserved].”
1.5 Joint Governance; Limits on JGC Authority. Section 3.1(e) of the CCPS
Agreement is hereby amended by deleting the existing text and replacing it with
the following text:
“(e) Limits on JGC Authority. Each Party will retain the rights, powers and
discretion granted to it under this CCPS Agreement and no such rights, powers,
or discretion will be delegated to or vested in the JGC unless such delegation
or vesting of rights is expressly provided for in this CCPS Agreement or the
Parties expressly so agree in writing. The JGC will not have the power to, nor
will the Party having the tie-breaking vote in the JGC have the power to (i)
amend, modify or waive compliance with this CCPS Agreement (other than as
expressly permitted hereunder), (ii) alter, increase or expand the Parties’
rights or obligations under this CCPS Agreement (other than as permitted by
Section 2.2), (iii) determine that a Party has fulfilled any obligations under
this CCPS Agreement or that a Party has breached any obligation under this CCPS
Agreement, or (iv) make a decision that is expressly stated to require the
mutual agreement of the Parties. For avoidance of doubt, the JGC will have no
right to supervise or direct the Development and Commercialization of Elected
Candidate or Licensed Product for ROW Administration, and Celgene will have sole
decision-making authority with respect to such Development and
Commercialization, including with respect to the ROW Development &
Commercialization Program.”
3

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
1.6 This first paragraph of Section 4.2 of the CCPS Agreement is hereby amended
by deleting t the existing text and replacing it with the following text:
“4.2 Development Plan. The Parties acknowledge that as of the Effective Date,
Celgene has prepared and delivered to Bluebird an initial U.S. Development Plan,
and the JGC will review and approve such initial U.S. Development Plan, with the
goal of coordinating and harmonizing the U.S. Development Plan with the ROW
Development Plan. Thereafter, Celgene will update the U.S. Development Plan each
calendar year [***] and the JGC will review and approve any such update or any
other amendment to the U.S. Development Plan. In addition, either Party may
request at any time that the JGC consider and approve other updates to the U.S.
Development Plan. Promptly after the CCPS Agreement Effective Date, Celgene will
prepare an initial ROW Development Plan and will provide it to the JGC for
purposes of discussion and the goal of coordinating and harmonizing the U.S.
Development Plan and the ROW Development Plan. From the First Amendment
Effective Date, Celgene will update the ROW Development Plan each calendar year
submit it to the JGC [***]. Notwithstanding anything in this CCPS Agreement to
the contrary, the Parties acknowledge and agree that (i) Bluebird may decline to
perform any Development activity proposed to be conducted by Bluebird (excluding
Manufacturing of Suspension Vectors and associated Payloads to the extent that
Bluebird is responsible for such Manufacture pursuant to this CCPS Agreement (as
amended) or any agreement entered into by the Parties in relation to such
Manufacture), and (ii) the U.S. Development Plan will not include, and Bluebird
will have no obligation to perform, any Development activity that Bluebird has
declined to perform (other than the Manufacture of Suspension Vectors and
associated Payloads to the extent that Bluebird is responsible for such
Manufacture pursuant to this CCPS Agreement (as amended) or any agreement
entered into by the Parties in relation to such Manufacture), provided that once
Bluebird has agreed to perform a Development activity, it will be obligated to
perform, and cannot decline to perform, such activity. Further:
(a) The JGC will set the required form and contents of the U.S. Development
Plan.
(b) Neither Party (itself or by or through any others, including any Affiliates
or Sublicensees) will take any material action regarding the Development of
Elected Candidate or Licensed Product for U.S. Administration unless described
in the U.S. Development Plan, provided that the foregoing will not restrict
Celgene from taking any action regarding the Development of Elected Candidate or
Licensed Product for ROW Administration.
(c) All Development of Elected Candidate and Licensed Product for U.S.
Administration will be conducted under the supervision of the JGC and as part of
the U.S. Development & Commercialization Program.
(d) All Development of Elected Candidate and Licensed Product for ROW
Administration will be conducted under the sole control of Celgene and as part
of the ROW Development & Commercialization Program. At each calendar quarter
meeting of the JGC, Celgene will provide the JGC with an update on the material
events regarding the Development of Elected Candidate and Licensed Product by
Celgene for ROW Administration.
(e) Celgene will prepare and maintain, and will cause its Affiliates and
Sublicensees to prepare and maintain, reasonably complete and accurate records
regarding the Development of Elected Candidate and Licensed Product for ROW
Administration. Annually, Celgene will provide the JGC with a
reasonably-detailed report regarding the Development of Elected Candidate and
Licensed Product for ROW Administration. Such report will contain sufficient
detail to enable Bluebird to assess Celgene’s compliance with its Development
and Commercialization obligations hereunder or as may be applicable to enable
Bluebird to comply with the Applicable Bluebird In-Licenses. In addition to the
foregoing, Celgene will provide Bluebird with such additional information
regarding any such activities as Bluebird
4

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
may reasonably request from time to time to the extent reasonably necessary to
enable Bluebird to comply with Applicable Bluebird In-Licenses. Bluebird shall
transmit to Celgene samples of historical reports issued to the licensors under
the Applicable Bluebird In-Licenses.
1.7 All references to Worldwide Commercialization Plan in the CCPS Agreement
will, from the First Amendment Effective Date be read as references to the U.S.
Commercialization Plan.
1.8 The phrase “(other than Manufacturing of Vectors and associated Payloads)”
in Section 5.2 of the CCPS Agreement is hereby amended and replaced by the
following text:
“(other than Manufacturing of Vectors and associated Payloads to the extent that
Bluebird is responsible for such Manufacture pursuant to this CCPS Agreement
(including the transition plan attached hereto) or any agreement entered into by
the Parties in relation to such Manufacture)”
1.9 Section 5.4 of the CCPS Agreement is hereby amended by deleting the existing
text and replacing it with the following text:
“5.4 Solely to the extent necessary to enable Bluebird to comply with the
Applicable Bluebird In-Licenses, Celgene, directly or through one or more of its
Affiliates or Sublicensees, will use Commercially Reasonable Efforts, (i) to
Develop Licensed Product in the Field for ROW Administration and to obtain
Regulatory Approvals therefor; and (ii) to Commercialize Licensed Product in the
Field for ROW Administration after obtaining such Regulatory Approval, in each
country in the ROW where Regulatory Approval has been obtained.”
1.10 The Parties agree that Section 5.6 only applies to the promotion of Elected
Candidate and Licensed Product for U.S. Administration.
1.11 Section 7.1 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
“7.1 Generally.
(a) As of and after the CCPS Agreement Effective Date, subject to the terms and
conditions of this CCPS Agreement, (i) the Parties will assume through the JGC
joint responsibility for (1) Manufacture of Elected Candidate and Licensed
Product for Development and (2) Manufacture of Licensed Product for
Commercialization for U.S. Administration, each under the Development & U.S.
Commercialization Program, and (ii) Celgene will assume sole responsibility for
Manufacturing Licensed Product for Commercialization for ROW Administration, and
(iii) subject to Section 7.4, Celgene will purchase Suspension Vector Supply
from Bluebird or its authorized designee for such purposes (pursuant to Section
7.4(c)). The Joint Manufacturing Committee (JMC), established by the JGC in
accordance with Section 3.1(c)(iv) of the CCPS Agreement, shall be maintained
during the CCPS Agreement Term. Notwithstanding the foregoing, subject to, and
with effect from, the expiry or termination of the Manufacturing and Supply
Agreement, Celgene will assume sole responsibility for the Manufacture of
Licensed Product for Commercialization for U.S. Administration and ROW
Administration (including Vectors and associated Payloads for U.S.
Administration and ROW Administration) in accordance with this CCPS Agreement.
(b) Subject to the terms and conditions of this CCPS Agreement (and including
without limitation the Transition Plan), as of and after the First Amendment
Effective Date, Celgene will assume sole responsibility for Manufacturing
Adherent Vector for Development and Commercialization of Elected Candidate and
Licensed Product in the Field for U.S. Administration (with respect to such U.S.
5

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
Administration under the supervision of the JGC in accordance with Article 3)
and ROW Administration.”
1.12 Section 7.4 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
“7.4 Vector Manufacturing. Notwithstanding anything else in this Section 7:
(a) Generally. As of the First Amendment Effective Date but subject to the other
clauses of this Section 7.4, (and with respect to U.S. Administration under the
supervision of the JGC in accordance with Article 3) Celgene will be solely
responsible for the Manufacture and supply of Adherent Vector and associated
Payload for the Development and Commercialization of Elected Candidate and
Licensed Products in the Field for U.S. Administration and ROW Administration,
and Manufacture and supply of Suspension Vector and associated Payload for
Development and Commercialization of Elected Candidate and Licensed Products in
the Field for ROW Administration, subject to the other clauses of this Section
7.4 and subject to the respective obligations of Bluebird and Celgene under the
Manufacturing and Supply Agreement and any other agreements entered into by the
Parties in relation to Payloads. Subject to Section 7.4(c), Bluebird will be
primarily responsible for Manufacture of Suspension Vector Supply for the
Development and Commercialization of Elected Candidate and Licensed Product for
U.S. Administration and will collaborate in good faith with Celgene and use
Commercially Reasonable Efforts to Manufacture Suspension Vector as a secondary
source for the Development and Commercialization for ROW Administration as
required under the Manufacturing and Supply Agreement. Solely in connection with
such “back-up” or “second source” rights under the Manufacturing and Supply
Agreement, Celgene (or its designee) will be Celgene’s secondary source of
Suspension Vector and associated Payload for Development and Commercialization
of Elected Candidate and Licensed Product in the Field for U.S. Administration
and primary source of Suspension Vector and associated Payload for the
Development and Commercialization of Elected Candidate and Licensed Product in
the Field for ROW Administration following completion of the Suspension
Transition Plan. Notwithstanding anything herein to the contrary, subject to,
and with effect from, the expiry or termination of the Manufacturing and Supply
Agreement, Celgene will assume sole responsibility for the Manufacture and
supply of Suspension Vector including associated Payloads for the Development
and Commercialization of Elected Candidate and Licensed Product for U.S.
Administration and ROW Administration in accordance with this CCPS Agreement.”
(b) Adherent Vector Technology Transfer.
(i) On and with effect on the First Amendment Effective Date, Bluebird shall
assign to Celgene or its designated Affiliate the [***] pursuant to the terms
and conditions of an assignment agreement or notice agreed in advance with
Celgene.
(ii) Each Party shall use Commercially Reasonable Efforts to perform activities
ascribed to it in the transition plan set forth in Appendix L, (the “Transition
Plan”) to transfer to Celgene Adherent Vector Manufacturing (including
associated Payloads) responsibilities. Following successful completion of the
Transition Plan, Celgene shall be the sole point of contact with Brammer
regarding the day-to-day operations relating to the Adherent Vector, including
all interactions with Regulatory Authorities relating to Adherent Vector. All
costs incurred by the Parties in relation to the execution of the Transition
Plan will be apportioned in accordance with Schedule 4.3(b). The Parties will
mutually agree on the forecast for Adherent Vector to be Manufactured for U.S.
Administration.
(iii) Within [***] of Celgene’s written request or such other timeframe agreed
by the Parties in writing, Bluebird shall initiate transfer of QC assays for
Adherent Vector to a
6

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
Celgene or a Third Party selected by Celgene, provided such Third Party is under
written obligations of confidentiality and non-use at least as stringent as
those contained herein.
(iv) Bluebird and Celgene shall each be responsible for [***] provided that the
Parties shall share equally in any recovered fees related thereto. Cost of
Adherent Vector Manufacture and associated Payloads shall be included in the
Cost of Goods Sold (for clarity, as a component of the Manufacturing Costs).
(c) Suspension Vector Supply Terms.
(i) Bluebird shall use Commercially Reasonable Efforts to qualify its
manufacturing facility for the Manufacture of Suspension Vector for U.S.
Administration and ROW Administration. Unless otherwise agreed by the Parties in
writing, within [***] the Parties will negotiate in good faith a transfer plan
to be agreed by the Parties, to engage in a technology transfer as set forth in
Section 7.4(c)(v) (the “Suspension Transition Plan”). The Parties will use
Commercially Reasonable Efforts to finalize the Suspension Transition Plan
within [***]. The Parties shall commence the technology transfer activities
referred to in such Suspension Transition Plan within [***]. From the date of
[***] and subject to the terms and conditions of the Manufacturing and Supply
Agreement, Bluebird shall solely be responsible for the Manufacture of
Suspension Vector and associated Payloads for U.S. Administration and ROW
Administration. After completion of the Suspension Transition Plan, Bluebird and
its Affiliates will be primarily responsible for the Manufacture of Suspension
Vector and associated Payloads for all Elected Candidate and Licensed Product
required for clinical Development and Commercialization in the Field for U.S.
Administration, and Bluebird will collaborate in good faith and use Commercially
Reasonable Efforts to be Celgene’s secondary source of supply for the
Manufacture of Suspension Vector and associated Payloads for Elected Candidate
and Licensed Product required for clinical Development and Commercialization in
the Field for ROW Administration in each case, solely in connection with such
“back-up” or “business continuity source” rights under the Manufacturing and
Supply Agreement.
(ii) The Parties will enter into a Manufacturing and Supply Agreement, between
each other or among the Parties and an Affiliate, covering Suspension Vector
Supply within [***] of the First Amendment Effective Date, which agreement will
be consistent with the terms of this Section 7.4(c) and will otherwise be
subject in all respects to the terms and conditions of this CCPS Agreement (the
“Manufacturing and Supply Agreement”).
(iii) The cost to Celgene of Suspension Vector Supply for Commercialization for
ROW Administration will equal [***] of Bluebird’s Fully Burdened Manufacturing
Cost for such Manufacture, plus [***] unless otherwise agreed by the Parties in
writing. The Manufacturing Cost of Suspension Vector Supply for
Commercialization for U.S. Administration will be included in the Cost of Goods
Sold (for clarity, as a component of the Manufacturing Costs). The cost of
Suspension Vector Supply for Development will be included in the U.S.
Development Costs, subject to adjustment as provided therein.
(iv) The Manufacturing and Supply Agreement will include the terms set forth in
Appendix J, including license grants from Celgene to Bluebird under the Celgene
Licensed IP to the extent necessary or useful for Bluebird to Manufacture
Suspension Vector Supply.
(v) In accordance with Section 7.4(c)(i), and as set forth in Appendix J,
Bluebird will use Commercially Reasonable Efforts to engage in a technology
transfer to allow Celgene to Manufacture Suspension Vector (through the first
commercial batch of Suspension Vector) itself or
7

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
by through its designated Third Party manufacturer (each, a “Manufacturing
Party”), by transferring all Know-How and Materials Controlled by Bluebird or
its Affiliates that are necessary to Manufacture Suspension Vector. Costs and
expenses of the Parties associated with such technology transfer will be [***].
Notwithstanding the foregoing, Bluebird shall only be required to deliver
Know-How and Materials in its or its Affiliates’ actual possession or under its
control and shall not be required to produce or create any additional Know-How
or Materials. Before any such transfer, the Manufacturing Party shall enter into
a reasonable confidentiality agreement with Bluebird with respect to the use and
handling of such Know-How and Materials.
(vi) Celgene will use Commercially Reasonable Efforts to establish a second
source of Suspension Vector within [***] of the commencement of the activities
under the Suspension Transition Plan, in accordance with the regulatory filing
strategy aligned at the JGC.
(vii) Any purchase of Suspension Vector Supply from Bluebird or its designee
will expressly not include any license rights to any Know-How or Patents, but
instead all licenses (implied, by exhaustion or otherwise) will arise under
Section 10.1, if and as applicable.
(viii) For the purpose of this CCPS Agreement, certain words and phrases (and
their correlatives) relating to Manufacturing will have the meanings set forth
on Appendix J.
(ix) Celgene agrees to collaborate in good faith with Bluebird and use
Commercially Reasonable Efforts to Manufacture Suspension Vector for U.S.
Administration to the extent circumstances would require Bluebird to activate
“business continuity source” supply for U.S. Administration. Bluebird agrees to
collaborate in good faith with Celgene and use Commercially Reasonable Efforts
to Manufacture Suspension Vector for ROW Administration to the extent
circumstances would require Bluebird to activate “business continuity source”
supply for ROW Administration pursuant to the Manufacturing and Supply
Agreement.
(x) For as long as Bluebird is sole source of supply of Suspension Vector, in
the event of any supply deficiency or shortage of Suspension Vector or
associated Payload, any available Suspension Vector or Payload supplies shall be
allocated for U.S Administration and ROW Administration on pro rata basis, using
the forecasted demand for the year in which such deficiency or shortage occurs,
unless otherwise agreed by the Parties in writing.
(d) Payloads.
(i) Celgene shall have the right to conduct quality audits of Bluebird’s
existing inventories of Bluebird’s of [***] and shall have the right to purchase
from Bluebird, at cost, [***] working [***] with sufficient shelf life and in
sufficient quantities to allow Celgene to Manufacture Vector in accordance with
this CCPS Agreement while Celgene establishes the supply arrangements referred
to in Section 7.4(d)(ii).
(ii) Bluebird will take such actions as are necessary to permit Celgene to
purchase quantities of plasmids from [***] solely for use in Manufacturing
Vector for Elected Candidate and Licensed Products as permitted under this CCPS
Agreement, under and pursuant to a supply or similar agreement between Celgene
and [***] and [***] respectively, and Bluebird will execute and deliver a letter
of authorization or similar document to Aldevron and Eurogentec, respectively,
to authorize such purchases. Forecasting for plasmids will be reviewed and
approved by the JGC on a quarterly basis. Information received from [***] or
[***] relating to the plasmids sequence shall be deemed to be Bluebird’s
Confidential Information for purposes of this CCPS Agreement. In addition,
Bluebird will take such actions as are necessary to permit Celgene to purchase
quantities of [***] cells for
8

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
use in Manufacturing Vector for Elected Candidate and Licensed Products as
permitted under this CCPS Agreement, under and pursuant to a supply or similar
agreement between Celgene and [***] and, to the extent required to enable such
purchases, Bluebird will execute and deliver a letter of authorization or
similar document to [***].
1.13 Section 8.5 of the CCPS Agreement is amended by deleting the reference to
“any regulatory milestones”.
1.14 Sections 10.1(b), 10.1(c) and the last paragraph of Section 10.1 of the
CCPS Agreement are hereby amended by deleting the existing text and replacing it
with the following text:
“(b) a worldwide, exclusive (even as to Bluebird, but with respect to
Manufacturing, even as to Bluebird only after completion of the technology
transfer set forth in Section 7.4(c)(v)) fully paid up, royalty-free license,
with the right to sublicense only as permitted by Section 10.3, under Bluebird
Licensed IP and Bluebird Regulatory Rights, (i) Develop (including for clarity,
Manufacture) Elected Candidate and Licensed Product in the Field for ROW
Administration and (ii) to Commercialize (including for clarity Manufacture)
Licensed Product in the Field for ROW Administration; and
(c) a worldwide, exclusive royalty-free license, with the right to sublicense
only as permitted by Section 10.3, under Bluebird Licensed IP and Bluebird
Regulatory Rights, to Manufacture Adherent Vectors and associated Payloads for
Licensed Product in the Field for U.S. Administration and ROW Administration.
Further, (i) the foregoing licenses to Bluebird Regulatory Rights include the
right to reference same, (ii) the licenses to Commercialize granted in this
Section 10.1 will cover only the sale and offer for sale of Licensed Product in
finished form and not the sale or offer for sale of Vectors and associated
Payloads (other than as and to the extent incorporated in the Licensed Product),
and (iii) rights to Manufacture Vectors and associated Payloads are included
within the scope of the licenses granted to Celgene under this Section 10.1,
which rights are subject to the terms and conditions of Section 7.4.”
1.15 Section 10.2 of the CCPS Agreement is hereby amended by deleting the term
“Vector” and replacing it with the term “Suspension Vector” throughout.
1.16 Section 10.4 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
“10.4 Exclusivity.
(a) Each Party and its Affiliates may research, Develop, Manufacture or
Commercialize any actual or potential products (other than Elected Candidate,
Licensed Product or, in the case of Celgene and its Affiliates, bb21217) to be
used in the Field (which, for the purposes of this Section 10.4(a), will include
all indications and will not be limited to cancer) that specifically target the
Target Antigen internally or with Third Party collaborators, licensors,
licensees or partners (any such program, an “Independent Target Antigen
Program”), provided that (i) none of the Bluebird Licensed IP or Celgene
Licensed IP, as the case may be, or other Patents, Materials or Know-How
Controlled by a Party and licensed to the other Party hereunder will be used by
such other Party in the conduct of its Independent Target Antigen Programs, (ii)
subject to Section 15, none of the Confidential Information of a Party will be
used by the other Party in its conduct of Independent Target Antigen Programs,
and (iii) each Party conducting an Independent Target Antigen Program will have
appropriate internal procedures in place to ensure compliance with provisos (i)
and (ii) above.”
9

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
1.17 Section 10.5 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
“10.5 Contract Manufacturers. Subject to the terms and conditions of this CCPS
Agreement, either Party will have the right to appoint by a written agreement
“contract manufacturers”, meaning any Third Party or Affiliate of such Party
that Manufactures Licensed Product (or components therefor, including Vector and
associated Payloads) for re-sale, but who itself is not a “Sublicensee”
hereunder and thereby exercises “have made” rights granted by the other Party
hereunder. Subject to the terms and conditions of this CCPS Agreement, either
Party will have the right to appoint by a written agreement, “contract research
organizations” and other providers performing services on a Party’s behalf, none
of which will be deemed a “Sublicensee” hereunder. Such Party will be
responsible for any such contract manufacturer, contract research organization
or service provider hereunder, and further will require any such contract
manufacturer, contract research organization or service provider to agree in
writing to comply with Sections 10.6 and 15. Each Party can shall have the right
to audit and qualify any Third Party contract manufacturer engaged by the other
Party. Notwithstanding the foregoing, if, at any time, Bluebird determines that
it is appropriate or desirable to outsource the Manufacture of the Suspension
Vector for U.S. Administration to a Third Party, and provided that [***]
Bluebird shall notify Celgene in writing and shall, before engaging into any
request for proposal or similar procurement process, [***]. In the event that
Bluebird, after such consultation, determines to engage an alternative or
additional manufacturer for the Manufacture of the Suspension Vector for U.S.
Administration, Celgene and its Affiliates shall have the right (but not the
obligation) to [***].
1.18 Section 11.1 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
“11.1 Payments for In-Licenses.
(a) United States. With respect to the Development and Commercialization of
Elected Candidate and Licensed Product for U.S. Administration hereunder, if any
payments become due under any Applicable Pre-Existing In-License, Applicable New
In-Licenses, Co-Co In-Licenses or Celgene Licensed Product In-License during the
CCPS Agreement Term, the contracting Party thereto will pay same and such
payment will be treated as U.S. Development Expenses or Allowable Expenses, as
appropriate, provided (i) such payment is not triggered by the grant of a
sublicense by the contracting Party under such license agreement to the
non-contracting Party under such license agreement (which payment will be borne
solely by the contracting Party), (ii) any payment based on any payments made by
one Party to the other Party (e.g., sublicense revenue sharing) will be borne
solely by the contracting Party, (iii) any payments based on a Business
Combination of Bluebird or Celgene will be borne solely by the Party undergoing
the Business Combination, (iv) any payments resulting from the contracting
Party’s breach under such license that is not attributable to the
non-contracting Party or any of its contract Third Parties under Section 8.4, or
any of its Sublicensees will be excluded, and (v) subject to Section 13.1.
(b) ROW. With respect to the Development and Commercialization of Elected
Candidate and Licensed Product for ROW Administration hereunder (including the
Manufacture of Vectors and associated Payloads therefor pursuant to Section
7.4):
(i) Applicable Pre-Existing In-Licenses. If any In-License Payment becomes due
under any Applicable Pre-Existing In-License during the CCPS Agreement Term,
Bluebird will pay same, provided that Celgene will reimburse Bluebird for any
such In-License Payment applicable to ROW Administration within thirty (30) days
of Celgene’s receipt of Bluebird’s written invoice therefor; which In-License
Payments (other than payments that are royalties) will not exceed [***] and
subject to
10

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
Section 13.1. Any such reimbursement by Celgene to Bluebird is in addition to
and not in lieu of the other payments required by this Section 11.
(ii) Applicable New In-Licenses. Celgene may elect to take a sublicense under
any New In-License of Bluebird or its Affiliates and upon such election, such
New In-License will be an Applicable New In-License hereunder for all purposes.
For the purposes of determining the Parties’ respective payment obligations, all
Applicable New In-Licenses as of and following the CCPS Agreement Effective Date
will be listed on Appendix B. If any In-License Payment becomes due under any
Applicable New In-License during the CCPS Agreement Term with respect to ROW
Administration, Bluebird will pay same and, subject to Section 13.1, Celgene
will reimburse Bluebird for such payment within thirty (30) days of receipt of
Bluebird’s written invoice therefor. If Celgene elects to convert an Other
In-License to an Applicable New In-License pursuant to Section 10.7(b), Celgene
will reimburse Bluebird for [***] of any In-License Payments that became due
under such Applicable New In-License during the CCPS Agreement Term with respect
to ROW Administration to the same extent as if such Applicable New In-License
was designated as such as of the CCPS Agreement Effective Date, including with
respect to applicable Patent Costs in accordance with Section 6.1, provided that
Bluebird provides Celgene with a reasonable accounting of same. To the extent
that any grant of a sublicense by Celgene or any Sublicensees under an
Applicable New In-License triggers a payment obligation under such Applicable
New In-License, Bluebird will pay same and Celgene will reimburse Bluebird for
[***] of such payment within thirty (30) days of receipt of Bluebird’s written
invoice therefor. To the extent that any grant of a sublicense by Bluebird or
any Sublicensees under a Celgene Licensed Product In-License triggers a payment
obligation under such Celgene Licensed Product In-License, Celgene will pay same
and Bluebird will reimburse Celgene for [***] of such payment within thirty (30)
days of receipt of Celgene’s written invoice therefor.
(iii) If any payments become due under any Co-Co In-Licenses during the CCPS
Agreement Term with respect to Licensed Product for ROW Administration, the
contracting Party will pay same, and further if Bluebird is the contracting
Party, Celgene will reimburse Bluebird for such payment within [***] upon
receipt of Bluebird’s written invoice therefor, subject to Section 13.1. Any
such reimbursement by Celgene to Bluebird is in addition to and not in lieu of
the other payments required by this Section 11. ”
1.19 Section 11.2 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
“11.2 Reserved].”
1.20 Section 11.3 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
“11.3 [Reserved].”
1.21 The first sentence of Section 11.5 of the CCPS Agreement is hereby amended
by deleting existing text and replacing it with the following text:
“This Section 11.5 will apply solely as it relates to Celgene’s payment
obligations under Section 11.1, and the reporting obligations related thereto
and solely as needed for Bluebird to comply with its obligations under the
Bluebird Applicable In-Licenses.”
1.22 Section 11.6 of the CCPS Agreement is hereby amended by deleting the
existing text and replacing it with the following text:
11

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
“11.6 [Reserved].”
1.23 Section 14.2(e)(ii)(A) of the CCPS Agreement is hereby amended by deleting
the existing text and replacing it with the following text:
“(A) To the extent such recovery reflects lost profits damages, if Celgene was
the controlling Party or the Parties jointly controlled, Celgene will retain
such lost profits recovery, and if Bluebird was the controlling Party, [***] to
Bluebird and [***] to Celgene;”
1.24 Section 15 of the CCPS Agreement is hereby amended by deleting the existing
text and replacing it with the following text:
“The Parties acknowledge and agree that terms of this CCPS Agreement and all
Materials, ideas and information of any kind, whether in written, oral,
graphical, machine-readable or other form, whether or not marked as confidential
or proprietary, which are transferred, disclosed or made available by a Party or
at the request of a Party, including any of the foregoing of Third Parties, will
be subject to the provisions of Section 8 of the Master Collaboration Agreement,
the terms of which survive during the CCPS Agreement Term and for ten (10) years
thereafter. Notwithstanding Section 8 of the Master Collaboration Agreement,
data arising from Clinical Studies conducted under the CCPS Agreement relating
to the Elected Candidate or Licensed Product (“Clinical Data”) shall be the
Confidential Information of [***]. A redacted version of this CCPS Agreement
will be agreed to by the Parties and shall be consistent with the corresponding
redacted version of this CCPS Agreement in such manner as is provided in Section
8.3 of the Master Collaboration Agreement.”
1.25 Section 17.1 is hereby amended by deleting the existing text and replacing
it with the following text:
“17.1 Term. This CCPS Agreement will commence as of the CCPS Agreement Effective
Date and, unless sooner terminated in accordance with the terms hereof or by
mutual written consent, will continue until Licensed Product is no longer being
Developed or Commercialized in the United States. For all countries (other than
the United States), the licenses to Celgene contained in Section 10.1 are
perpetual and fully paid up (subject to reimbursement to Bluebird of any
In-License Payments pursuant to Section 11.1) and will remain exclusive with
respect to Licensed Product in all such countries.”
1.26 Section 17.2(c) of the CCPS Agreement is hereby amended by deleting
existing text and replacing it with the following text:
(c) Termination of the Profit & Loss Share. Bluebird will have the right to
terminate the Profit & Loss Share by delivering written notice to Celgene, such
termination to be effective [***] following the date of such notice. Promptly
following such notice, the Parties will enter into a license agreement with
respect to the United States and the ROW, which agreement will be substantially
identical to the License Agreement, with such changes that the Parties may,
acting reasonably, mutually agree are required in order to address any specific
facts or circumstances existing at the time of such termination, provided that
such license agreement shall in no event require Celgene to pay any milestone
payment or royalties in relation to the Development and Commercialization of
Elected Candidate and Licensed Product for ROW Administration. The Parties will
enter into such license agreement no later than the effective date of such
termination and, if such license agreement is not entered into prior the
expiration of such [***] period, upon execution, the effective date of such
license agreement will be deemed to be the effective date of such termination.
For clarity, (i) termination of the Profit & Loss Share pursuant to this Section
17.2(c) will not release Bluebird from any obligation or liability which, at the
time of the effective date of such termination, has already accrued to Celgene
or which is attributable to a period prior to the CCPS effective date of such
termination, and (ii) any events that have already occurred
12

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
before the effective date of such termination (such as achievement of any
milestones) will not trigger any payment obligation by Celgene to Bluebird under
such executed license agreement.
1.27 Section 17.3(d) of the CCPS Agreement is hereby deleted in its entirety.
1.28 Appendix J is hereby amended by deleting the existing Appendix J and
replacing it with the attached Appendix J.
1.29 New Appendices. The following appendices are hereby added to the CCPS
Agreement:
Appendix L, attached hereto as Appendix L.
Appendix M, attached hereto as Appendix M.
ARTICLE 2
Payment
2.1 Upfront Payment. As a consideration for this First Amendment and as a
consideration for the Parties concurrently with this First Amendment entering
into a Second Amended and Restated License Agreement in relation to the product
known as bb21217, Celgene Europe shall make a one-time, non-refundable,
non-creditable cash payment of two hundred million dollars ($200,000,000) to
Bluebird within [***] of the First Amendment Effective Date.
2.2 Taxes. Section 11.5(e) of the CCPS Agreement shall apply to the payment
referred to in Section 2.1 of this First Amendment.
ARTICLE 3
Miscellaneous
3.1 [***].
3.2 Each Party represents and warrants to the other as of the date hereof that:
(a) Corporate Power. It is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or formation, and has full
corporate power and authority to enter into this First Amendment and to carry
out the provisions hereof.
(b) Due Authorization. It is duly authorized to execute and deliver this First
Amendment and to perform its obligations hereunder, and the person executing
this First Amendment on its behalf has been duly authorized to do so by all
requisite corporate action.
(c) Binding Agreement. This First Amendment is legally binding upon it and
enforceable against it in accordance with its terms. The execution, delivery and
performance of this Amendment by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any applicable Laws.
3.3 Bluebird will issue a press release in the form attached hereto as Appendix
N promptly following the First Amendment Effective Date. A redacted version of
this First Amendment will be agreed to by the Parties in such manner as is
provided in Section 8.3 of the Master Collaboration Agreement.
13

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
3.4 Except as otherwise expressly set forth herein, the Agreement shall
continue, in full force and effect, in accordance with its terms.


[Signature Page Follows]


14

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their duly authorized officers as of the First Amendment Effective
Date.







bluebird bio, Inc.Celgene Corporation
By: /s/ Jason Cole
By: /s/ Elizabeth Mily
Name: Jason Cole
Name: Elizabeth Mily
Title: Chief Operating and Legal Officer
Title: Executive Vice President
           Strategy and Business Development
Celgene European Investment Company LLC
By: /s/ Elizabeth Mily
Name: Elizabeth Mily
Title: Executive Vice President
           Strategy and Business Development



15

--------------------------------------------------------------------------------

Certain information indicated with [***] in this document has been omitted from
this exhibit because it is both (i) not material and (ii) would be competitively
harmful if publicly disclosed.
[***]
16